*460Decided 15 August, 1900.
On Motion eor Rehearing.
Mr. Justice Wolverton
delivered the opinion.
Since the rendition of the opinion and entry of decree herein, the respondent has filed a petition for rehearing, by which it is urged that the cause ought to have been dismissed, instead of being remanded. In this we cannot concur, but, as the respondent has virtually prevailed in this court, the appellant should pay the costs of the appeal. The decree will therefore be modified accordingly, and the petition for rehearing denied.
Modified and Rehearing- Denied.